Citation Nr: 0530019	
Decision Date: 11/09/05    Archive Date: 11/30/05	

DOCKET NO.  03-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye condition, including amblyopia and astigmatism. 

2.  Entitlement to service connection for a chronic jaw 
disability, to include arthritis. 

3.  Entitlement to service connection for a chronic headache 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service in the North Carolina Army 
National Guard from February 16, 1956 to April 24, 1957; in 
the United States Navy from April 25 to October 2, 1957; and 
additional service in the North Carolina Army National Guard 
from January 1960 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In a decision of December 1957, of which the veteran was 
notified, and with which he voiced no disagreement, the RO 
denied entitlement to service connection for an eye 
condition, specifically, amblyopia with bilateral 
astigmatism.  Since the time of that decision, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence new, but not material, and 
the current appeal ensued.

The Board observes that one of the issues developed for 
appellate review had been characterized as whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral amblyopia and 
astigmatism with headaches.  However, based upon a review of 
the file, there exists no prior final denial of service 
connection for chronic headaches.  Accordingly, the issue of 
service connection for a chronic headache disorder will be 
addressed by the Board on a de novo basis.


FINDINGS OF FACT

1.  In a decision of December 1957, the RO denied entitlement 
to service connection for an eye condition, specifically, 
amblyopia with bilateral astigmatism.  

2.  Evidence submitted since the time of the RO's December 
1957 decision is cumulative and/or redundant, and of 
insufficient significance to raise a reasonable possibility 
of substantiating the veteran's claim.

3.  A chronic jaw disability, including arthritis, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.

4.  A chronic headache disorder is not shown to have been 
present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  The decision of the RO in December 1957 denying the 
veteran's claim for service connection for an eye condition, 
specifically, amblyopia with bilateral astigmatism, is final.  
38 U.S.C.A. §§ 1131, 7105 (West 2002).

2.  Evidence received since the time of the RO's 
December 1957 decision denying entitlement to service 
connection for an eye condition, specifically, amblyopia with 
bilateral astigmatism, is new, but not material, and 
insufficient to reopen the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  A chronic jaw disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the left mandibular condyle be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

4.  A chronic headache disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, the veteran was, in fact, provided notice in 
correspondence of May and August 2002, five months and two 
months, respectively, prior to the initial decision in 
October of that same year.  More specifically, in 
correspondence in May and August 2002, the veteran was 
provided the opportunity to submit evidence, notified of what 
evidence was required to substantiate his claims, who was 
responsible for securing the evidence, and the need to advise 
VA of or submit any information or evidence that was relevant 
to his claims.  The veteran was also provided with a 
Statement of the Case apprising him of pertinent regulations 
and actions in his case, including the laws regarding new and 
material evidence.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  In fact, the 
veteran offered testimony before the undersigned Veterans Law 
Judge during the course of a videoconference hearing in July 
2005.  He has been provided with notice of the appropriate 
laws and regulations, and given notice of what evidence he 
needed to submit, as well as what evidence the VA would 
secure on his behalf.  In addition, the veteran was given 
ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records, and lay statements.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of any 
chronic disability of the jaw.  

At the time of a Board of Medical Survey in September 1957, 
it was noted that the veteran had been hospitalized earlier 
that month with a diagnosis of undetermined defective vision.  
At the time of admission, the veteran stated that his eyes 
had always been poor, and that he thought his visual acuity 
had been getting progressively poorer.  The veteran indicated 
he had been told that his eyes were "crossed" as a child.  
Also noted was that the veteran had worn glasses since the 
age of 6.  Reportedly, for the past several months, the 
veteran had complained of intermittent pain in both eyes, as 
well as frontal headaches, photophobia, and a tendency to 
hold his right eye closed.

A general physical examination conducted as part of the 
veteran's Medical Survey was negative with the exception of 
various ocular findings.  The veteran's vision without 
correction was count fingers at 3 feet in the right eye, and 
20/400 in the left eye.  Externally, the veteran's eyes were 
normal.  Pupillary reactions and intraocular tension were 
likewise normal.  By corneal light reflex, there appeared to 
be a slight right esotropia.  No deviation could be elicited 
on cover testing.  Ocular rotations were full, and the 
veteran's visual fields were normal with the exception of a 
large central defect in the right eye.  Following pupillary 
dilatation, the ocular media were observed to be clear, and 
the fundi appeared normal.  Cycloplegic refraction equaled 
finger counting at 3 feet in the right eye, and 20/70 in the 
left eye.  Noted at the time was that the veteran's vision in 
his left eye could be raised to 20/50 with maximum and 
prolonged visual effort on his part.  No further improvement 
was elicited with a pinhole disc.

The veteran's diagnosis was subsequently changed to 
amblyopia.  At that same time, the veteran was given an 
additional diagnosis of compound hyperopic astigmatism.  It 
was the opinion of the examining ophthalmologist and the 
medical board that the veteran suffered from a bilateral 
amblyopia, more profound on the right, the result of 
esotropia and a high degree of compound hyperopic astigmatism 
which existed prior to entry into service.  Additionally 
noted was that the veteran's condition had not been 
aggravated by service.  Due to the veteran's poor visual 
acuity, it was the recommendation of the Board that he be 
discharged from service.  

In a rating decision of December 1957, the RO denied 
entitlement to service connection for an eye condition, 
including amblyopia and bilateral astigmatism.  At that time, 
the RO determined that, on examination for induction into 
service, there was evidence of defective vision, 
characterized by uncorrected visual acuity of 20/200 in the 
right eye and 20/100 in the left eye, corrected to 20/30 in 
the right eye and 20/25 in the left eye.  Refraction was 
pinhole.  Based on the evidence of record, the veteran was 
discharged from military service following medical 
proceedings due to his defective vision and diagnosis of 
amblyopia and astigmatism.  At the time of the veteran's 
discharge from service, his vision was 20/200 bilaterally, 
corrected to 20/50.  Based on the entire evidence of record, 
the RO determined that the veteran's eye condition was not in 
any way aggravated by his brief period of military service.  
Additionally noted was that the veteran's eye condition was a 
constitutional or developmental abnormality, and not a 
disability under the law.  

VA radiographic studies of the veteran's temporomandibular 
joints and mouth conducted in June 2001 were consistent with 
degenerative joint disease of the left mandibular condyle.

In March 2002, there was received the veteran's claim for 
service connection for a bilateral jaw condition with 
arthritis, and "vision problems."

Received in April 2002 was a statement from one of the 
veteran's former associates.  In that statement, the 
veteran's associate indicated that he had served with the 
veteran during the period from April to June 1956 at Fort 
Jackson in South Carolina.  Reportedly, during that period, 
the veteran's jaw was "damaged" during a dental procedure.  
According to the veteran's associate, he remembered that 
incident because, following it, the veteran's jaw "ground and 
popped" all the time when he opened his mouth to talk or eat.  
Also noted was that the veteran complained of severe pain 
when eating.  

Received in May 2002 was a statement from two people with 
whom the veteran had formerly lived.  In their statement, 
they indicated that, when the veteran returned home on leave 
following his training in the North Carolina National Guard, 
he kept "rubbing his jaw."  Also noted was that the veteran's 
jaw would "pop" every time he opened and closed his mouth.  

Received in May 2002 was a statement from the veteran's wife 
to the effect that, upon his return home from the North 
Carolina National Guard in 1956, he complained that his "jaws 
hurt."  According to the veteran's wife, he had informed her 
that he had a tooth removed while he was gone, and that his 
jaws had been opened to the point that, following the 
completion of the procedure, he could not close his mouth.  
This, apparently, necessitated that the veteran's mouth be 
closed "by force."  Following this incident, the veteran 
reportedly experienced constant "pain and popping" which had 
become worse over time.

In June 2002, there was received the veteran's claim for 
service connection for a chronic headache disorder.  At that 
time, the veteran indicated that his headaches might have 
been due to his "jaw issue or vision."

In correspondence of early July 2002, the veteran's private 
dentist wrote that he was enclosing copies of all the 
veteran's dental records regarding his bilateral jaw 
condition, which he assumed to be temporomandibular joint 
dysfunction.  To summarize an entry of March 2002, the 
veteran requested evaluation of his upper left "joint" 
which, according to the veteran, an Army dentist in the 
1950's had opened so wide during the course of the extraction 
of a third molar that it "popped out of joint" and had to be 
manipulated into correct alignment.  By the veteran's report, 
since that time, he had noticed a "popping" which had 
gradually been getting worse.  

In October 2003, there was received correspondence from the 
Office of the Adjutant General, North Carolina National 
Guard, to the effect that copies of the veteran's dental 
records were not among the documents in their archives for 
the veteran's tour of duty with the North Carolina National 
Guard.  

Received in December 2003 was correspondence from Department 
of the Army, Headquarters, U.S. Army Medical Detachment 
Activity, located at Fort Jackson, South Carolina, to the 
effect that they were unable to locate any additional medical 
records for the veteran. 

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in July 2005, the veteran and 
an associate offered testimony regarding the nature and 
etiology of his claimed eye condition, jaw disability, and 
headaches.  

Analysis

The veteran in this case seeks service connection for a 
chronic eye disability, as well as for a chronic jaw 
disability, and chronic headaches.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303 (2005).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis or an 
organic disorder of the nervous system becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.303 (2005).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen a previously denied claim of service connection for 
an eye condition was filed in March 2002, and, as such, the 
"amended" version of 38 C.F.R. § 3.156(a) applies to his 
claim.  See 38 C.F.R. § 3.156(a) (2005).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2005).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision"  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the prior RO decision in 
December 1957, it was determined that the veteran's eye 
disorder preexisted his period of active military service, 
with no evidence of any inservice aggravation.  Additionally 
determined was that the veteran's preexisting amblyopia with 
bilateral astigmatism was a constitutional and/or 
developmental abnormality, and, as such, an inappropriate 
subject under the applicable laws and regulations for 
consideration of service connection.  Accordingly, service 
connection for an eye condition, including amblyopia with 
bilateral astigmatism, was denied.  The veteran voiced no 
disagreement with the December 1957 denial of benefits, which 
has now become final.  

Evidence submitted since the time of the RO's December 1957 
decision, consisting for the most part of the veteran's 
testimony at the time of a videoconference hearing in July 
2005, while "new" in the sense that it was not previously of 
record, is not "material."  More to the point, since the time 
of the prior rating decision in December 1957, the veteran 
has submitted no objective medical evidence showing either a 
diagnosis of or treatment for a chronic eye disability, 
including the previously-denied amblyopia and bilateral 
astigmatism.  The veteran's testimony, in and of itself, is 
cumulative in nature, and does not constitute new and 
material evidence sufficient to reopen his previously denied 
claim.  Under the circumstances, the veteran's appeal as to 
the issue of service connection for a chronic eye condition, 
including amblyopia and astigmatism, must be denied.

Turning to the issues of service connection for a chronic jaw 
disability and a chronic headache disorder, the Board notes 
that service medical records fail to demonstrate the presence 
of either of those disabilities.  Significantly, at no time 
during the veteran's period of National Guard or naval 
service did he receive treatment for or a diagnosis of a 
chronic jaw disability.  The veteran argues that, during his 
initial period of Army National Guard service from 
February 1956 to April 1957, he underwent the extraction of a 
tooth, during the course of which his jaws became "locked 
open," and had to be forcibly closed.  However, there 
presently exists no record that any such incident actually 
occurred.  Nor is there any evidence that, at any time during 
the veteran's periods of National Guard or naval service, he 
sustained an injury to his jaws.  

While at the time of Medical Board proceedings in September 
1957, the veteran was heard to complain of frontal headaches, 
those headaches occurred in conjunction with intermittent eye 
pain and photophobia, and appear to have been "part and 
parcel" of the veteran's eye problems.  Significantly, 
notwithstanding the veteran's own assertions, there exists no 
evidence that, since the time of the veteran's discharge from 
service, he has received either a diagnosis of or treatment 
for a chronic headache disorder.  Statements of the veteran's 
various associates regarding the origin of his current jaw 
disability do not constitute competent medical evidence, 
inasmuch as the determinative issue at hand involves one of 
medical causation or a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board does not doubt the sincerity of the veteran's 
statements, or those submitted in support of his claims.  
However, based upon a review of the entire evidence of 
record, the Board is unable to reasonably associate the 
veteran's current jaw disability with any incident or 
incidents of his period of active military service, nor is 
there any persuasive evidence that, at present, the veteran 
suffers from a chronic headache disorder of service origin.  
Under the circumstances, his claims must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an eye condition, including amblyopia with 
bilateral astigmatism, the appeal is denied.

Service connection for a chronic jaw disability, to include 
arthritis, is denied.

Service connection for a chronic headache disorder is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


